Case 3:19-cv-08828-MAS-LHG Document 37-1 Filed 06/27/19 Page 1 of 2 PageID: 866



        IN THE UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF NEW JERSEY
                 TRENTON VICINAGE


  The Doris Behr 2012 Irrevocable
  Trust,

                        Plaintiff,                 Case No. 3:19-cv-8828-MAS-LHG
  v.

  Johnson & Johnson,

                        Defendant.


   CONSENT ORDER EXTENDING PLAINTIFF’S TIME TO
 RESPOND TO THE MOTION TO DISMISS, AND EXTENDING
   DEFENDANT’S TIME TO REPLY TO THE PLAINTIFF’S
                    RESPONSE
       The parties have consented to extend the deadline for the plaintiff to respond to

 the motion to dismiss. The plaintiff’s response is currently due on June 28, 2019,

 and the parties have agreed to extend that deadline by one week to July 5, 2019. The

 parties have also agreed to a one-week extension of the defendant’s deadline to file a

 reply brief, moving that date from July 19, 2019, to July 26, 2019.

       It is therefore ORDERED that:
       1. The plaintiff shall have until July 5, 2019 to file its response to the motion to

 dismiss; and

       2. The defendant shall have until July 26, 2019 to file its reply.




 consent order to extend time                                                     Page 1 of 2
Case 3:19-cv-08828-MAS-LHG Document 37-1 Filed 06/27/19 Page 2 of 2 PageID: 867



                                  __________________________________
                                  HONORABLE MICHAEL SHIPP
 Dated: _______                   United States District Judge




 Counsel consent to the substance, form and entry of this order:

 Skadden, Arps, Slate, Meagher & Flom LLP
 (A Delaware Limited Liability Partnership)
 Attorneys for Defendant Johnson & Johnson

 By: s/ Andrew Muscato
    Andrew Muscato

 Zimolong LLC
 Attorneys for Plaintiff The Doris Behr 2012 Irrevocable Trust

 By: s/ Walter S. Zimolong
    Walter S. Zimolong




 consent order to extend time                                         Page 2 of 2
